Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuderer (US-2017/0336484-A1).

Claim No
Claim feature
Prior art
Fuderer (US-2017/0336484-A1)

1
A magnetic resonance (MR) apparatus, comprising: 

Fuderer discloses a magnetic resonance apparatus (100), see Fig. 1, 
Comprising:

a patient receiving area configured to receive a patient for a magnetic resonance examination; 
Patient receiving area (104).

a patient positioning system configured to move the patient into the patient receiving area, the patient positioning system including at least one coil plug-in element and communication circuitry; and 

Patient positioning system (106)

The patient positioning system (106) includes at least one plug element (108) and communication circuitry (alerting system 116).

an adapter having a communication interface, the adapter being configured to couple the communication circuitry to the at least one coil plug-in element of the patient positioning system via the communication interface.
An adapter (RF coil device 110 serves as an adapter because it couples an RF coil 114 and communication circuitry (116)).

Communication interface (112).

The adapter (110) couples the communication circuitry (116) to the at least plug-in element (108) of the patient positioning system (106) via the communication interface (112).

2
The MR apparatus as claimed in claim 1, wherein the adapter comprises a MR coil.

The adapter (110), in Fuderer, comprises an MR coil (114), cf. Fig. 1.
3
The MR apparatus as claimed in claim 2, wherein the MR coil comprises a MR head coil.

The MR coil (114), in Fuderer, can be a head coil, cf. ¶ [0015].
4
The MR apparatus as claimed in claim 1, wherein the communication interface comprises a mechanical interface.
The communication interface (112), in Fuderer, is a plug which is a structural part and thus can be considered at least in part a mechanical interface. 

5
The MR apparatus as claimed in claim 1, wherein the communication interface comprises a data interface.

The communication interface (112), in Fuderer, is used to acquire MR data and thus can be called a data interface.
6
The MR apparatus as claimed in claim 5, wherein the data interface comprises a plug-in connection.

The communication interface (112), in Fuderer, is a plug-in connection.

7
The MR apparatus as claimed in claim 5, wherein the data interface is configured for wireless data transmission.

In the event the plug (112) is not connected to socket (108) the communication circuitry (116) wirelessly communicates the system control which means data (information) is transmitted via the wireless path, cf. ¶ [0021] and [0041].  Wireless path in Fuderer can be a component of the communication interface. 
See ¶ [0018] where Fuderer discusses if RF receive coil 114 is connected to the MRI system. 

8
The MR apparatus as claimed in claim 1, wherein the communication interface comprises an energy transmission interface.
The communication interface (112), in Fuderer, transmits energy to or from the coil (114) and hence can be called an energy transmission interface. 
10
The MR apparatus as claimed in claim 1, wherein the communication circuitry comprises an output element configured to output audible sound.

The communication circuitry (116), in Fuderer, outputs audible sound (cf. ¶ [0020], [0040]).
11
A communication apparatus, comprising: 

Fuderer discloses a communication apparatus (100).

communication circuitry; and 

Communication circuitry (116).

an adapter having a communication interface, the adapter being configured to couple the communication circuitry to at least one coil plug-in element of a patient positioning system via the communication interface, 

An adapter (RF coil device110)

Communication interface (112)

At least one plug-in element (108).
Patient positioning system (106).



wherein the patient positioning system is configured to move a patient into a patient receiving area for a magnetic resonance (MR) examination.

Patient receiving area (bore 104).

The patient positioning system (106) moves a patient into the bore 104.
12
The communication apparatus as claimed in claim 11, wherein the adapter comprises a MR coil.

The adapter (110), in Fudered, comprises an MR coil (114).
13
The communication apparatus as claimed in claim 12, wherein the MR coil comprises a MR head coil.

The MR coil (114) can be a head coil, cf. ¶ [0015].
14
The communication apparatus as claimed in claim 11, wherein the communication interface comprises a mechanical interface.

Fuderer meets claim 14, see treatment of claim 4 above.
15
The communication apparatus as claimed in claim 11, wherein the communication interface comprises a data interface.

Fuderer meets claim 15, see treatment of claim 5 above.
16
The communication apparatus as claimed in claim 15, wherein the data interface comprises a plug-in connection.

Fuderer meets claim 16, see treatment of claim 6 above.
17
The communication apparatus as claimed in claim 15, wherein the data interface is configured for wireless data transmission.

Fuderer meets claim 17, see treatment of claim 7 above.
18
The communication apparatus as claimed in claim 11, wherein the communication interface comprises an energy transmission interface.

Fuderer meets claim 18, see treatment of claim 8 above.
20
The communication apparatus as claimed in claim 11, wherein the communication circuitry comprises an output element configured to output audible sound.

Fuderer meets claim 20, see treatment of claim 10 above.



Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greim (US-2013/0181716-A1).

Claim No
Claim feature
Prior art
Greim (US-2013/0181716-A1)

1
A magnetic resonance (MR) apparatus, comprising: 

Greim discloses a magnetic resonance apparatus (100), see Fig. 1, 
Comprising:

a patient receiving area configured to receive a patient for a magnetic resonance examination; 
Patient receiving area (tubular chamber 103).

a patient positioning system configured to move the patient into the patient receiving area, the patient positioning system including at least one coil plug-in element and communication circuitry; and 

Patient positioning system (patient bed 104 in Fig. 1 or patient bed 6 in Fig. 3)

The patient positioning system (104) includes at least one plug element (A1) and communication circuitry (headphone 23).

an adapter having a communication interface, the adapter being configured to couple the communication circuitry to the at least one coil plug-in element of the patient positioning system via the communication interface.
An adapter (housing of the head coil 1, cf. Fig. 3, as it includes a communication interface (connector A2)).

Communication interface (connection A2 serves as a communication interface provided on the housing of the coil 1).

Connection A2 couples the communication circuitry (23) to the coil plug-in element (A1) of the patient positioning system (104), cf. ¶ [0036].


The housing of the coil couples the communication circuitry (23) to the at least plug-in element (A1) of the patient positioning system (104, or 6) via the communication interface (A2).

2
The MR apparatus as claimed in claim 1, wherein the adapter comprises a MR coil.

The adapter (housing of the coil) comprises an MR coil (head coil 1).
3
The MR apparatus as claimed in claim 2, wherein the MR coil comprises a MR head coil.

The MR coil of claim 2 is a head coil 1.
4
The MR apparatus as claimed in claim 1, wherein the communication interface comprises a mechanical interface.

The communication interface (A2), in Greim, is a plug which is a structural part and thus can be considered at least in part a mechanical interface. 

5
The MR apparatus as claimed in claim 1, wherein the communication interface comprises a data interface.

The communication interface (A2) is plug or socket which transmits data between the items in coil housing and the MRI control system, so it can be called a data interface.
6
The MR apparatus as claimed in claim 5, wherein the data interface comprises a plug-in connection.

Communication interface (A2) is a plug-in connection.
8
The MR apparatus as claimed in claim 1, wherein the communication interface comprises an energy transmission interface.

The communication interface (A2) transfers energy between the coil housing and the MRI system, so, it may be called an energy transmission interface. 
9
The MR apparatus as claimed in 1, wherein the communication circuitry comprises a cushion configured to output audible sound.

Greim meets claim 9 as it discloses the headphone (23). The headphone (23) is shown to be in-ear headphone, in Fig. 3, which typically includes a cushion. 
10
The MR apparatus as claimed in claim 1, wherein the communication circuitry comprises an output element configured to output audible sound.

Communication circuitry (23) of claim 1 outputs audible sound.
11
A communication apparatus, comprising: communication circuitry; and an adapter having a communication interface, the adapter being configured to couple the communication circuitry to at least one coil plug-in element of a patient positioning system via the communication interface, wherein the patient positioning system is configured to move a patient into a patient receiving area for a magnetic resonance (MR) examination.
Head coil 1 in Fig. 3 can be equated the claimed communication apparatus. 

Communication interface (A2).

Plug-in element (A1)


12
The communication apparatus as claimed in claim 11, wherein the adapter comprises a MR coil.

The adapter (housing of the head coil 1), in Greim, comprises an MR coil (1).
13
The communication apparatus as claimed in claim 12, wherein the MR coil comprises a MR head coil.

The MR coil (1) is a head coil 1.
14
The communication apparatus as claimed in claim 11, wherein the communication interface comprises a mechanical interface.

Greim meets claim 14, see treatment of claim 4 above.
15
The communication apparatus as claimed in claim 11, wherein the communication interface comprises a data interface.

Greim meets claim 15, see treatment of claim 5 above.
16
The communication apparatus as claimed in claim 15, wherein the data interface comprises a plug-in connection.

Greim meets claim 16, see treatment of claim 6 above.
18
The communication apparatus as claimed in claim 11, wherein the communication interface comprises an energy transmission interface.

Greim meets claim 18, see treatment of claim 8 above.
19
The communication apparatus as claimed in claim 11, wherein the communication circuitry comprises a cushion configured to output audible sound.

Greim meets claim 19, see treatment of claim 9 above.
20
The communication apparatus as claimed in claim 11, wherein the communication circuitry comprises an output element configured to output audible sound.

Greim meets claim 20, see treatment of claim 10 above.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852